Citation Nr: 9931087	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-06 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an increased original rating for right ear 
hearing loss, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased original rating for surgical 
removal of an acoustic neuroma of the right ear, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for hearing loss.  The veteran established 
entitlement to service connection for right ear hearing loss 
by means of a June 1998 rating decision, but the issue of 
entitlement to service connection for left ear hearing loss 
remains on appeal before the Board.

This appeal also arises from the June 1998 rating decision 
which established entitlement to service connection for right 
ear hearing loss and surgical removal of an acoustic neuroma 
of the right ear and which assigned those conditions 10 
percent original disability ratings.

These claims were previously before the Board and were the 
subject of a March 1999 Board remand, which sought further 
development of the medical evidence.  That development has 
been completed and these claims are again before the Board.

The Board notes that during the pendency of the appeal, while 
these claims were on remand, the veteran established 
entitlement to an increased rating of 30 percent for surgical 
removal of an acoustic neuroma of the right ear.  However, as 
that increase does not represent a grant of full benefits 
sought on appeal, that claim remains before the Board.


FINDINGS OF FACT

1.  The medical evidence does not show any level of decreased 
hearing in the veteran's left ear which may be considered a 
disability for VA purposes.

2.  The veteran is receiving the schedular maximum rating of 
10 percent for a single ear which is service-connected for 
hearing loss.

3.  The veteran is receiving the schedular maximum rating of 
30 percent for a peripheral vestibular disorder and there is 
no other symptomatology shown to be due to the veteran's 
surgical removal of an acoustic neuroma of the right ear 
which could be rated which is not independently rated.

4.  The evidence shows that the veteran has recurrent 
tinnitus in the right ear as a result of the surgical removal 
of the acoustic neuroma.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for left ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for entitlement to an increased original 
rating, greater than 10 percent, for right ear hearing loss, 
are not met.  38 C.F.R. §38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.85-4.87, Diagnostic Code 6100 
(1999).

3.  The criteria for entitlement to an increased original 
rating of 40 percent, for surgical removal of an acoustic 
neuroma of the right ear are met.  38 C.F.R. §38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.87, 
Diagnostic Codes 6204, 6208 (1999).

4.  Entitlement to a separate rating of 10 percent, but not 
greater, for tinnitus is granted, pursuant to the amended 
criteria for the evaluation of disease of the ear effective 
June 10, 1999, subject to the laws and regulations governing 
the disbursement of monetary benefits.  38 C.F.R. 
§38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.87, Diagnostic Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for left ear hearing 
loss.

The veteran contends that left ear hearing loss was incurred 
in or aggravated by service and that service connection 
therefor is warranted.  After a review of the record, the 
Board finds that the veteran has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim of entitlement 
to service connection for left ear hearing loss is well 
grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had left ear hearing loss during 
service; (2) whether he currently has left ear hearing loss; 
and if so, (3) whether any left ear hearing loss is 
etiologically related to his service, or is proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

The Board also notes that for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

The criteria found in 38 C.F.R. § 3.385 were amended during 
the pendency of the veteran's appeal, effective December 27, 
1994.  See 59 Fed. Reg. 60,560 (Nov. 25, 1994).  The Board is 
cognizant that the Court has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  However, the Board notes that the provisions 
of 38 C.F.R. § 3.385 were amended merely for clarity and do 
not constitute substantive changes.  Therefore, the Board 
will evaluate the veteran's symptomatology pursuant to both 
the criteria in effect prior to December 27, 1994, and the 
criteria in effect subsequent to that date, which are do not 
provide for any substantive modification of the regulation.

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any left 
ear hearing loss while on active duty.  However, the Board 
notes that the veteran's June 1971 separation examination 
found pure tone thresholds in decibels which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
5
LEFT
20
15
5
15
30

Speech audiometry was not conducted at that examination.

A January 1999 VA audio examination found pure tone 
thresholds in decibels which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90+
105+
105+
105+
105+
LEFT
25
15
5
0
20

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The examiner was not able to 
measure speech recognition in the right ear due to the 
severity of the hearing loss.  The examiner found profound 
sensorineural hearing loss in the right ear and found the 
left ear within normal limits for the frequencies tested.

The Board has examined that veteran's most recent audiometric 
examination and finds that the veteran's left ear does not 
meet the criteria of 38 C.F.R. § 3.385 such that any hearing 
loss present may be considered a disability for VA purposes.  
That examination does not show that the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
for the left ear at least 40 decibels or greater.  That 
examination does not show that the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz for the left ear at least 26 decibels or greater.  
That examination also does not show that the veteran's speech 
recognition score for the left ear using the Maryland CNC 
Test of less than 94 percent.  Therefore, the Board may only 
conclude that the veteran's left ear hearing loss is not of 
the severity such that it may be considered to be a 
disability for VA purposes pursuant to 38 C.F.R. § 3.385 
(1999).

As the evidence does not show that the veteran's left ear 
hearing loss meets the criteria of 38 C.F.R. § 3.385 such 
that it may be considered a disability, the veteran's claim 
fails to show the required elements of a well grounded claim 
as the evidence does not show the presence of a current 
disability.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995); Epps v. Brown, 9 Vet.App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the January 1997 statement 
of the case, the August 1997 supplemental statement of the 
case, the June 1998 supplemental statement of the case, the 
May 1999 supplemental statement of the case, and in the above 
discussion.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).


II.  Entitlement to an increased original rating for right 
ear hearing loss.

The veteran contends that his right ear hearing loss is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and his claim is denied as he is currently in receipt of the 
maximum schedular rating for that disability.

The veteran established service connection for right ear 
hearing loss by means of a June 1998 rating decision, which 
assigned a 10 percent disability rating.  That rating 
decision is the subject of this appeal.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech reception tests together with the average hearing-
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability from defective hearing, 
the revised rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  In situations where 
service connection has been granted only for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at Level X or 
XI.  The tables found in the rating schedule provide the 
method for determining the current rating.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, 
Diagnostic Codes 6100-6110, Table VI (1999).

The criteria for the evaluation of hearing loss were amended 
during the pendency of the veteran's appeal, effective June 
10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  The Board 
is cognizant that the Court has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  However, the Board notes that the provisions 
as amended do not substantively change the criteria for the 
evaluation in this case where the veteran has established 
service connection for hearing loss in only one ear.  The 
Board recognizes that the amended criteria did specifically 
state that where service connection is established in only 
one ear, the nonservice-connected ear would be established a 
Roman Numeral designation of I, subject to the provision of 
§ 3.383.  However, prior to the addition of the regulation, 
VA rated single ear hearing loss in the same manner as an 
interpretation of the provisions of 38 U.S.C.A. § 1160(a) 
(West 1991).  Thus, the Board finds that the regulation did 
not provide for substantive change.  Therefore, the Board 
will evaluate the veteran's symptomatology pursuant to both 
the criteria in effect prior to June 10, 1999, and the 
criteria in effect subsequent to that date, which are do not 
provide for any substantive modification of the regulation as 
applicable to this case.

As the veteran has currently been assigned the schedular 
maximum rating, the Board finds that the criteria for a 
higher schedular rating are not met, and thus the veteran's 
claim must be denied.  See, McGrath v. Brown, 5 Vet.App. 57 
(1993).

Nonetheless, the Chief Counsel of VA has held that the Board 
must address entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) if there is evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule, 
including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, may be 
inadequate to compensate for the average impairment of 
earning capacity due to intervertebral disc syndrome, 
regardless of the fact that a veteran may have received the 
maximum schedular rating under a diagnostic code based upon 
limitation of motion. VAOPGCPREC 36-97 (Dec. 12, 1997).  The 
Board recognizes that this claim is not one involving a 
musculoskeletal injury or any limitation of motion and that 
the General Counsel's decision is not applicable.  The Board 
further notes that the Board is precluded from consideration 
of the award of extraschedular compensation by the Board in 
the first instance without such a claim first being referred 
from an agency of original jurisdiction to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
However, the Board finds that it is not precluded from 
consideration of such referral as the June 1998 supplemental 
statement of the case appears to have considered referral for 
extraschedular compensation and did not refer the veteran's 
claim for extraschedular compensation.  The Board also finds 
that the evidence does not show an exceptional or unusual 
circumstances which might warrant referral for consideration 
of extraschedular compensation.  The evidence shows that the 
veteran has almost total deafness in the right ear.  However, 
the Schedule specifically provides that where only one ear is 
service connected and that ear is totally deaf, the maximum 
rating shall be 10 percent.  The Board finds nothing unusual 
or exceptional about the veteran's disability picture which 
would warrant any consideration of referral.

Accordingly, the Board finds that the criteria for 
entitlement to an increased original rating, greater than 10 
percent, for right ear hearing loss, are not met and as the 
preponderance of the evidence is against the veteran's claim 
it is denied.  38 C.F.R. §38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.85-4.87, Diagnostic Code 6100 
(1999).


III.  Entitlement to an increased original rating for 
surgical removal of an acoustic neuroma of the right ear.

The veteran contends that his surgical removal of an acoustic 
neuroma of the right ear is more severe than currently 
evaluated, warranting an increased rating. After a review of 
the record, the Board finds that the veteran's contentions 
are supported by the evidence, and an increased rating of 40 
percent is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.  In 
addition, the Board finds that an independent rating of 10 
percent is warranted for the veteran's tinnitus pursuant to 
Diagnostic Code 6260 as amended, and entitlement to an 
increased rating for tinnitus is granted subject to the laws 
and regulations governing the disbursement of monetary 
benefits.

The veteran established service connection for surgical 
removal of an acoustic neuroma of the right ear with residual 
balance problem by means of a June 1998 rating decision, 
which assigned a 10 percent disability rating.  That rating 
decision is the subject of this appeal.  During the pendency 
of the appeal, the veteran was granted an increased rating of 
30 percent by means of a May 1999 rating decision.  However, 
as that rating decision does not constitute a total grant of 
benefits sought on appeal this claim remains before the 
Board.  The Board also notes that the May 1999 rating 
decision established service connection for headaches as 
proximately due to or the result of the veteran's surgical 
removal of an acoustic neuroma and assigned a separate 30 
percent disability rating for that disability.  Furthermore, 
that rating decision also established entitlement to right 
ear hearing loss and granted that disability a 10 percent 
disability rating.  Therefore, the Board will not consider 
the symptomatology of headaches or the symptomatology of 
right ear hearing loss in examining the veteran's claim for 
an increased rating for residuals of the surgical removal of 
the acoustic neuroma of the right ear, as the veteran has 
established service connection for both of the those 
conditions and they have been separately rated.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Malignant neoplasms of the ear (other than of 
the skin only) are evaluated pursuant to the criteria found 
in Diagnostic Code 6208 of the Schedule.  38 C.F.R. § 4.87 
(1999).  That Diagnostic Code directs that a rating of 100 
percent shall continue beyond the cessation of any surgical, 
radiation treatment, antineoplastic chemotherapy, or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastasis, the residuals shall be rated.  
38 C.F.R. § 4.87 (1999).

The veteran's residuals are described as headaches, hearing 
loss, tinnitus, and dizziness and loss of balance.  The 
veteran's headaches and hearing loss have been independently 
rated.  However, the dizziness or loss of balance is 
diagnosed as and has been rated as a peripheral vestibular 
disorder.  Peripheral vestibular disorders are evaluated 
pursuant to the criteria found in Diagnostic Code 6204 of the 
Schedule.  38 C.F.R. § 4.87 (1999).  Under those criteria, a 
rating of 30 percent is warranted where the evidence shows 
dizziness and occasional staggering.  The Schedule does not 
provide for a higher rating for peripheral vestibular 
disorders.  38 C.F.R. § 4.87 (1999).  The Schedule also 
provides that objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned.  Hearing impairment or 
suppuration shall be separately rated and combined.  
38 C.F.R. § 4.87, Diagnostic Code 6204, Note (1999).

The Board also notes that tinnitus is rated pursuant to the 
criteria found in Diagnostic Code 6260 of the Schedule.  
38 C.F.R. § 4.87 (1999).  Under those criteria, a rating of 
10 percent is warranted where the evidence shows recurrent 
tinnitus.  38 C.F.R. § 4.87 (1999).  Furthermore, a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other Diagnostic 
Codes, except when tinnitus supports an evaluation under one 
of those Diagnostic Codes.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note (1999).

The Board notes that the acoustic neuroma was removed from 
the veteran's right ear in 1979.  The evidence does not show 
that the veteran is currently undergoing any surgical, 
radiation treatment, antineoplastic chemotherapy, or other 
therapeutic procedure for that acoustic neuroma.  In 
addition, the Board notes that the veteran established 
service connection for the surgical removal of the acoustic 
neuroma, effective September 13, 1996.  The evidence does not 
show that the veteran had any surgical, radiation treatment, 
antineoplastic chemotherapy, or other therapeutic procedure 
performed within six months prior to the date that service 
connection was established.  Therefore, the Board finds that 
a 100 percent rating is not warranted for a malignant 
neoplasm of the right ear, and the disability will be rated 
based upon the residuals.

The criteria for evaluation of diseases of the ear were 
amended during the pendency of the veteran's appeal, 
effective June 10, 1999.  See 64 Fed. Reg. 25,210 (May 11, 
1999).  Pursuant to the criteria in effect prior to June 10, 
1999, Diagnostic Code 6204 applied to the rating of chronic 
labyrinthitis.  A 30 percent rating was warranted where the 
evidence showed severe chronic labyrinthitis with tinnitus, 
dizziness, and occasional staggering.  The Schedule did not 
provide for a rating greater than 30 percent for chronic 
labyrinthitis, however, the Schedule did allow a rating for 
chronic labyrinthitis to be combined with a rating for 
hearing loss or suppuration.  38 C.F.R. § 4.87, Diagnostic 
Code 6204 (1998).  Furthermore, the provision of Diagnostic 
Code 6260 for the rating of tinnitus provided a rating of 10 
percent where the evidence showed persistent tinnitus as a 
symptom of head injury, concussion, or acoustic trauma.  
38 C.F.R. § 4.87 (1998).  The Board also notes that prior to 
June 10, 1999, the criteria for the rating of malignant new 
growths of the ear (other than of skin only) found in 
Diagnostic Code 6208 provided that the disability be rated on 
impairment of function, plus 10 percent.  38 C.F.R. § 4.87 
(1998).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to June 10, 1999, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

The Board finds that the veteran is currently in receipt of 
the schedular maximum for the rating of peripheral vestibular 
disorders.  As the veteran has currently been assigned the 
schedular maximum rating, the Board finds that the criteria 
for a higher schedular rating for a peripheral vestibular 
disorder are not met.

However, pursuant to the criteria in effect prior to June 10, 
1999, Diagnostic Code 6208 provided that a malignant neoplasm 
of the ear be rated for impairment of function, plus 10 
percent.  Therefore, the Board finds that the veteran's 30 
percent rating for chronic labyrinthitis pursuant to 
Diagnostic Code 6204 prior to June 10, 1999, should have 
included an additional 10 percent added to the rating 
pursuant to Diagnostic Code 6208.  The Schedule specifically 
instructs that one is to rate on impairment of function 
"plus 10 percent."  38 C.F.R. § 4.87, Diagnostic Code 6208 
(1998).  Therefore, the Board finds that the appropriate 
rating is 40 percent, which represents the schedular maximum 
rating of 30 percent for chronic labyrinthitis pursuant to 
Diagnostic Code 6204 (now referred to by the Schedule as 
peripheral vestibular disorder) for that impairment of 
function plus 10 percent.

The Board notes that tinnitus is shown to be present in the 
right ear as a result of the removal of the acoustic neuroma.  
The regulations in effect prior to June 10, 1999, listed 
tinnitus among the symptoms of chronic labyrinthitis.  The 
veteran had sought service connection and an independent 
rating for tinnitus, however he was informed by VA by means 
of a February 1999 rating decision that the tinnitus was 
included within the rating criteria for chronic labyrinthitis 
and was thus included within that rating and did not warrant 
a separate rating.  The Board finds that was a correct 
statement of the law extant at that time, as the regulations 
provide that evaluation of the same diagnosis under various 
diagnoses is to be avoided.  The evaluation of the same 
manifestation under different diagnoses (pyramiding) is to be 
avoided.  38 C.F.R. § 4.14 (1999).  The Board finds that as 
tinnitus was included in the rating criteria for chronic 
labyrinthitis, a separate evaluation was not warranted 
pursuant to the criteria in effect prior to June 10, 1999.

However, subsequent to June 10, 1999, the criteria for 
evaluation were amended.  The rating criteria for the 
evaluation of peripheral vestibular disorders (formerly the 
criteria for chronic labyrinthitis) found in Diagnostic Code 
6204 no longer include tinnitus among the listed symptoms.  
38 C.F.R. § 4.87, Diagnostic Code 6204 (1999).  Furthermore, 
the rating criteria for tinnitus specifically indicate that a 
rating for tinnitus may be combined with a rating for a 
peripheral vestibular disorder pursuant to Diagnostic Code 
6204 or a list of other disabilities, except where tinnitus 
supports an evaluation under one of those Diagnostic Codes.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note (1999).  The 
Board finds that tinnitus no longer supports an evaluation 
for a peripheral vestibular disorder pursuant to Diagnostic 
Code 6204.  Therefore, the Board finds that a rating for 
tinnitus may be granted to be combined with the veteran's 
rating for a peripheral vestibular disorder.

The January 1999 VA examination shows that the veteran stated 
that tinnitus began in the right ear after the removal of the 
acoustic neuroma and is unilateral in the right ear.  The 
veteran stated that the tinnitus was constant as a moderate 
pitched ringing sound.  He stated that he ignored the 
tinnitus.

The Board finds that the criteria for a rating of 10 percent 
for tinnitus are met pursuant to the criteria in effect 
subsequent to June 10, 1999, as the evidence shows that the 
veteran has recurrent tinnitus as a symptom of the surgical 
removal of an acoustic neuroma from the right ear.

The Board has found that the veteran has been assigned the 
maximum schedular rating for that portion of his disability 
which may be rated as chronic labyrinthitis or a peripheral 
vestibular disorder due to a malignant neoplasm of the ear.  
Nonetheless, the Chief Counsel of VA has held that the Board 
must address entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) if there is evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule, 
including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, may be 
inadequate to compensate for the average impairment of 
earning capacity due to intervertebral disc syndrome, 
regardless of the fact that a veteran may have received the 
maximum schedular rating under a diagnostic code based upon 
limitation of motion. VAOPGCPREC 36-97 (Dec. 12, 1997).  The 
Board recognizes that this claim is not one involving a 
musculoskeletal injury or any limitation of motion and that 
the General Counsel's decision is not applicable.  The Board 
further notes that the Board is precluded from consideration 
of the award of extraschedular compensation by the Board in 
the first instance without such a claim first being referred 
from an agency of original jurisdiction to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
However, the Board finds that it is not precluded from 
consideration of such referral as the June 1998 supplemental 
statement of the case appears to have considered referral for 
extraschedular compensation and not referred the veteran's 
claim for extraschedular compensation.  The Board also finds 
that the evidence does not show exceptional or unusual 
circumstances which might warrant referral for consideration 
of extraschedular compensation.  The evidence shows that the 
veteran has been independently rated for headaches and right 
ear hearing loss as a result of his removal of an acoustic 
neuroma.  This decision establishes entitlement to an 
independent rating of tinnitus as a result of the removal of 
the acoustic neuroma.  The veteran is in receipt of the 
schedular maximum for the peripheral vestibular disorder 
shown to be the result of the removal of the acoustic 
neuroma.  Under the previous criteria, the veteran was at the 
schedular maximum rating for chronic labyrinthitis, and this 
decision assigns an additional 10 percent pursuant to 
Diagnostic Code 6208 for that disability.  As all 
symptomatology shown by the evidence to be the result of the 
removal of the acoustic neuroma has been rated, the Board 
finds there is no remaining symptomatology in excess of the 
rated symptomatology which would constitute an exceptional or 
unusual disability picture requiring referral for 
extraschedular compensation.  All symptomatology rated 
appears to be sufficiently compensated by the provisions of 
the Schedule.  Therefore, the Board finds nothing unusual or 
exceptional about the veteran's disability picture which 
would warrant any consideration of referral as all 
symptomatology present has been independently rated.

Accordingly, the Board finds that the criteria for 
entitlement to an increased original rating of 40 percent, 
but not greater, for surgical removal of an acoustic neuroma 
of the right ear are met and a rating of 40 percent is 
granted, subject to the laws and benefits governing the 
disbursement of monetary benefits.  In addition, the Board 
further finds that a separate rating of 10 percent is 
warranted for the veteran's recurrent tinnitus pursuant to 
Diagnostic Code 6260 based upon the rating criteria in effect 
subsequent to June 10, 1999.  38 C.F.R. §38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.87, Diagnostic Codes 
6204, 6208, 6260 (1999).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  Entitlement to an increased original rating, 
greater than 10 percent, for right ear hearing loss, is 
denied.  Entitlement to an increased original rating of 40 
percent for surgical removal of an acoustic neuroma of the 
right ear is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.  Entitlement 
to a rating of 10 percent for tinnitus is granted, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

